Citation Nr: 0816975	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  03-34 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include as secondary to a service-connected skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1958 to 
February 1962 and from November 1963 to August 1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran contends that his service-connected skin 
disability led to anxiety, which led to his current heart 
disorder.  In support of his claim, he has submitted 
statements from VA providers, Drs. Madden and Bolton.  Dr. 
Bolton opined that it was "possible" the veteran's heart 
disorder is secondary to a rash, which caused a great deal of 
anxiety.  Dr. Madden also said such a connection was 
"possible" and later amended his statement to say it was 
"at least as likely as not" that the rash precipitated the 
veteran's heart attack.  Neither doctor offered detailed 
reasons for their opinion.  A VA examination is needed for 
clarification on this point.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006) (VA must provide a medical examination 
when it is necessary to decide the claim).

An April 2005 form from the veteran's United States Senator 
mentions both VA records and Social Security Administration 
(SSA) records.  VA should ask the veteran whether he receives 
SSA disability benefits and, if so, these records should be 
obtained.



Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran whether he receives 
SSA disability benefits.

2.  If the veteran receives SSA 
disability benefits, these records 
should be obtained.  Evidence of 
attempts to obtain them should be 
associated with the claims file.

3.  When the above development is 
completed, the entire claims file must 
be made available to a VA examiner.  
Pertinent documents should be reviewed, 
particularly the medical opinions of 
Drs. Madden and Bolton.  The examiner 
should conduct a complete history and 
physical.  The examiner should state 
whether the veteran's heart disorder is 
at least as likely as not related to a 
skin disability, including any anxiety 
caused by that skin disability.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

4.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

